Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing preliminary amendment filed on 05/14/2020 and updating searches, examiner found allowable subject matter in the dependent claims. The instant application had a few minor 112(b) issues. Proposed amendment was discussed to incorporate allowable subject matter into independent claims and resolve 112(b) issues. See interview summary 08/08/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Lilian Y. Ficht (Reg. No. 64514), Attorney of Record, on 08/08/2022.

The application has been amended as follows:
1.	(Proposed amendment)  A system of an industrial process plant, the system comprising:
a plurality of virtual nodes disposed in a virtual environment of the industrial process plant and implemented on a virtualization platform, the plurality of virtual nodes operating, during run-time operations of the industrial process plant, to control an industrial process by publishing data to an input/output (I/O) switch and subscribing to data published by the I/O switch, the I/O switch communicatively connecting the plurality of virtual nodes to a plurality of physical nodes disposed in a physical environment of the industrial process plant, the plurality of physical nodes operating, during the run-time operations of the industrial process plant, to control the industrial process by sending data to and receiving data from the plurality of virtual nodes via the I/O switch, and the plurality of physical nodes including at least one field device;
the plurality of virtual nodes virtualizing at least one of: (i) one or more physical components that are deployable within the physical environment of the industrial process plant to control the industrial process, or (ii) one or more sub-components of the one or more physical components,
each virtual node of the plurality of virtual nodes including a respective at least one component behavior module that operates on content of first data received from the I/O switch via a respective one or more subscriptions to generate second data and that publishes the second data to the I/O switch for delivery to another process control component to thereby control a respective at least a portion of the industrial process, 
a plurality of subscriptions of the plurality of virtual nodes to the data published by the I/O switch corresponding to a first portion of a plurality of I/O assignments, and
a plurality of publications, by the plurality of virtual nodes, of the data to the I/O switch corresponding to a second portion of the plurality of I/O assignments, 
wherein a load of the virtualization platform is balanced across the plurality of virtual nodes based on the plurality of I/O assignments and a configured boundary condition.

2.	(Canceled)  

3.	(Proposed amendment)  The system of claim [[2]]1, wherein[[:]] the comprises 



4.	(Canceled)  

5.	(Canceled)  

6.	(Proposed amendment)  The system of claim [[4]]1, wherein the balancing of the load of the virtualization platform includes a re-assignment of at least a portion of the plurality of I/O assignments to different virtual nodes.

7.	(Proposed amendment)  The system of claim [[4]]1, wherein the balancing of the load of the virtualization platform includes one of: a removal of a specific virtual node from the plurality of virtual nodes implemented on the virtualization platform, or a creation of an additional virtual node implemented on the virtualization platform.

8.	(Proposed amendment)  The system of claim [[4]]1, wherein the load of the virtualization platform includes at least one of a software resource load or a hardware resource load.

9.	(Proposed amendment)  The system of claim [[4]]1, wherein the load of the virtualization platform includes at least one of a memory resource load or a traffic load.

10.	(Proposed amendment)  The system of claim [[3]]1, wherein performance levels corresponding to the plurality of virtual nodes are balanced at the virtualization platform based on the plurality of I/O assignments.

11. 	(Original)  The system of claim 10, wherein the performance levels corresponding to the plurality of virtual nodes are balanced further based on a configured boundary condition.

12.	(Previously presented)  The system of claim 10, wherein the balancing of performance levels corresponding to the plurality of virtual nodes includes a re-assignment of at least a portion of the plurality of I/O assignments to different virtual nodes.

13.	(Proposed amendment)  The system of claim 10, wherein the balancing of the performance levels corresponding to the plurality of virtual nodes includes one of: a removal of a particular virtual node from the plurality of virtual nodes implemented on the virtualization platform, or a creation of an additional virtual node implemented on the virtualization platform.

14.	(Proposed amendment)  The system of claim 10, wherein the balancing of performance levels corresponding to the plurality of virtual nodes includes a balancing of a utilization of [[the]] one or more processors of the virtualization platform on which the plurality of virtual nodes is implemented.

15.	(Proposed amendment)  The system of claim 10, wherein the balancing of performance levels corresponding to the plurality of virtual nodes includes a balancing of a utilization of [[the]] one or more interconnected computing devices of the virtualization platform on which the plurality of virtual nodes is implemented.

16.	(Proposed amendment)  The system of claim 10, wherein the balancing of performance levels corresponding to the plurality of virtual nodes includes a balancing of a utilization of at least one of a network or one or more links interconnecting [[the]] one or more interconnected computing devices of the virtualization platform on which the plurality of virtual nodes is implemented. 

17.	(Proposed amendment)  The system of claim [[3]1, wherein at least one of [[a]]the balancing of [[a]]the load of the virtualization platform across the plurality of virtual nodes or a balancing of performance levels corresponding to the plurality of virtual nodes is automatically performed, without any in-line user input, based on the plurality of I/O assignments.

18.	(Previously presented)  The system of claim 17, further comprising a virtualization management node that is communicatively connected, within the virtual environment, to the plurality of the virtual nodes, and that automatically performs the at least one of the balancing of the load of the virtualization platform or the balancing of the performance levels corresponding to the plurality of virtual nodes based on one or more detected and/or predicted conditions of the virtualization platform.

19.	(Previously presented)  The system of claim 18, wherein the one or more detected and/or predicted conditions of the virtualization platform include at least one of a detected occurrence of a first fault or a predicted occurrence of a second fault.

20. 	(Previously presented)  The system of claim 18, wherein, upon at least one of an initialization or a commissioning of the virtualization platform, the virtualization management node creates the plurality of virtual nodes based on the plurality of I/O assignments, the plurality of I/O assignments determined based on one or more system configuration databases of the industrial process plant.

21.	(Previously presented)  The system of claim 20, wherein the virtualization management node further determines the plurality of I/O assignments based on the one or more system configuration databases upon the at least one of the initialization or the commissioning of the virtualization platform.

22.	(Proposed amendment)  A method at an industrial process plant, the method comprising:
during run-time operations of the industrial process plant:
detecting and/or predicting one or more conditions occurring at a virtualization platform on which a plurality of virtual nodes of a process control system is implemented while the plurality of virtual nodes is operating to control an industrial process by publishing data to an input/output (I/O) switch and subscribing to data published by the I/O switch, the plurality of virtual nodes disposed in a virtual environment of the industrial process plant, the I/O switch included in the process control system and communicatively connecting the plurality of virtual nodes to a plurality of physical nodes of the process control system, the plurality of physical nodes disposed in a physical environment of the industrial process plant and including at least one field device, [[and]] the plurality of physical nodes operating, during the run-time operations of the industrial process plant, to control the industrial process by sending data to and receiving data from the plurality of virtual nodes, each virtual node of the plurality of virtual nodes including a respective at least one component behavior module that operates on a content of first data received from the I/O switch via a respective one or more subscriptions to generate second data, and that publishes a content of the second data to the I/O switch for delivery to another process control component to thereby control a respective at least a portion of the industrial process, a plurality of subscriptions of the plurality of virtual nodes to the data published by the I/O switch corresponding to a first portion of a plurality of I/O assignments, and a plurality of publications, by the plurality of virtual nodes, of the data to the I/O switch corresponding to a second portion of the plurality of I/O assignments; and 
balancing at least one of a load or performance levels corresponding to the plurality of virtual nodes based on the detected and/or predicted one or more conditions, the plurality of I/O assignments, and a configured boundary condition.

23.	(Canceled)  

24.	(Proposed amendment)  The method of claim 22, wherein[[:]] the virtualization platform comprises one or more interconnected computing devices having one or more processors and one or more tangible memories, the one or more processors executing computer-executable instructions stored on the one or more tangible memories to provide the plurality of virtual nodes



25.  	(Canceled)  

26.	(Canceled)  

27.	(Proposed amendment)  The method of claim [[26]]22, further comprising:
receiving, via a user interface, a change to the configured boundary condition; and
re-balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes based on the change to the configured boundary condition.

28.	(Proposed amendment)  The method of claim [[24]]22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes re-assigning at least a portion of the plurality of I/O assignments to different virtual nodes.

29.	(Proposed amendment)  The method of claim 22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes one of:  removing a specific virtual node from the plurality of virtual nodes implemented on the virtualization platform, or creating an additional virtual node implemented on the virtualization platform.

30.	(Proposed amendment)  The method of claim 22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes adjusting at least one of a software resource load or a hardware resource load of one or more components of the virtualization platform.

31.	(Previously presented)  The method of claim 22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes adjusting at least one of a memory resource load or a traffic load of one or more components of the virtualization platform.

32.  	(Previously presented)  The method of claim 22, wherein the balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes adjusting a utilization of one or more processors of the virtualization platform on which the plurality of virtual nodes is implemented.

33.	(Previously presented)  The method of claim 22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes adjusting a utilization of one or more interconnected computing devices of the virtualization platform on which the plurality of virtual nodes is implemented.

34.	(Previously presented)  The method of claim 22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes includes adjusting a utilization of at least one of a network or one or more links interconnecting one or more interconnected computing devices of the virtualization platform on which the plurality of virtual nodes is implemented. 

35.	(Previously presented)  The method of claim 22, wherein balancing the at least one of the load or the performance levels corresponding to the plurality of virtual nodes is automatically performed without any in-line user input.

36.	(Previously presented)  The method of claim 22, wherein: 
the process control system further includes a virtualization management node that is communicatively connected, within the virtual environment, to the plurality of the virtual nodes; and 
at least one of:
detecting the one or more conditions comprises detecting, by the virtualization management node, at least one of the one or more conditions;
predicting the one or more conditions comprises predicting, by the virtualization management node, at least one of the one or more conditions;
balancing the load corresponding to the plurality of virtual nodes includes balancing, by the virtualization management node, at least a portion of the load corresponding to the plurality of virtual nodes; or
balancing the performance levels corresponding to the plurality of virtual nodes includes balancing, by the virtualization management node, at least a portion of the performance levels corresponding to the plurality of virtual nodes.

37.	(Previously presented)  The method of claim 22, wherein at least one of:
detecting the one or more conditions comprises detecting, by one or more virtual nodes of the plurality of virtual nodes, at least one of the one or more conditions;
predicting the one or more conditions comprises predicting, by one or more virtual nodes of the plurality of virtual nodes, at least one of the one or more conditions;
balancing the load corresponding to the plurality of virtual nodes includes balancing, by the one or more virtual nodes of the plurality of virtual nodes, at least a portion of the load corresponding to the plurality of virtual nodes; or
balancing the performance levels corresponding to the plurality of virtual nodes includes balancing, by the one or more virtual nodes of the plurality of virtual nodes, at least a portion of the performance levels corresponding to the plurality of virtual nodes.

38.	(Previously presented)  The method of claim 22, wherein detecting and/or predicting the one more conditions occurring at the virtualization platform includes detecting an occurrence of a fault.

39.	(Previously presented)  The method of claim 22, wherein detecting and/or predicting the one more conditions occurring at the virtualization platform includes predicting an occurrence of a fault.

40.	(Previously presented)  The method of claim 22, wherein detecting and/or predicting the one more conditions occurring at the virtualization platform includes detecting an occurrence of a change in performance of the virtualization platform.

41.	(Previously presented)  The method of claim 22, wherein detecting and/or predicting the one more conditions occurring at the virtualization platform includes predicting an occurrence of a change in performance of the virtualization platform.

42.	(Previously presented)  The method of claim 22, further comprising, upon at least one of an initialization or a commissioning of the virtualization platform: 
creating, by the process control system, the plurality of virtual nodes based on the plurality of I/O assignments; and  
distributing the plurality of I/O assignments among the plurality of virtual nodes, wherein the plurality of I/O assignments is determined based on one or more system configuration databases of the industrial process plant.

43.	(Canceled)  


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Prakash et al (US 2019/0220703A1) teaches a  method for load partitioning in distributed machine learning (ML) training using heterogeneous compute nodes in a heterogeneous computing environment, where the heterogeneous compute nodes are connected to a master node via respective wireless links. ML computations are performed by individual heterogeneous compute nodes on respective load partitions. The ML computations are balanced across the heterogeneous compute nodes based on knowledge of respective computational and link parameters of the heterogeneous compute nodes
Nixon el at (US 2017/0300024 A1) teaches a process control system includes a server cluster including one or more servers. When operating, the server cluster provides a virtual workstation or virtual server, a virtual controller to interoperate with the virtual workstation or server and to implement process control operations, and a virtual input/output device to interoperate with the virtual controller and coupled to one or more field devices within the process control system.
Chavez et al (US 2019/0041824 A1) teaches a series of virtual machines hypervisor layers, host operating systems, and COTS x86 hardware architectures may be adapted to implement the cloud and edge computing systems. Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes may also be applicable to the edge computing node. The edge computing node may implement control functions to control a field device.
Amaro (NPL: Improving bandwidth allocation in cloud computing environments via “bandwidth as a service” partitioning, 2016) teaches a method of providing bandwidth control as a service (Bandwidth as a Service) within the cloud by dynamically shaping cloud bandwidth into percentage groups containing individual transport level connections, maximizing bandwidth efficiency while maintaining limitations on network resources.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: 
a plurality of subscriptions of the plurality of virtual nodes to the data published by the I/O switch corresponding to a first portion of a plurality of I/O assignments, and a plurality of publications, by the plurality of virtual nodes, of the data to the I/O switch corresponding to a second portion of the plurality of I/O assignments, wherein a load of the virtualization platform is balanced across the plurality of virtual nodes based on the plurality of I/O assignments and a configured boundary condition.
Claim 22:
a plurality of subscriptions of the plurality of virtual nodes to the data published by the I/O switch corresponding to a first portion of a plurality of I/O assignments, and a plurality of publications, by the plurality of virtual nodes, of the data to the I/O switch corresponding to a second portion of the plurality of I/O assignments; and balancing at least one of a load or performance levels corresponding to the plurality of virtual nodes based on the detected and/or predicted one or more conditions, the plurality of I/O assignments, and a configured boundary condition.
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 3, 6-22, 24 and 27-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148